Mr. Chiei? Justice Simpson,
dissenting. A married woman has the power under the constitution to “bequeath, devise, or alienate her property, real or personal, held by her at the time of her marriage or acquired thereafter, either by gift, grant, inheritance, devise, or otherwise,” and which has become her separate estate under said-constitution. She has also the power under an act of the general assembly (section 2037, General Statutes) to purchase any species of property in her own name, and to take proper legal conveyances therefor, “and to contract and be contracted with as to her separate property in the same manner as if she were unmarried” — these latter words being the words of the act, at the time of the transaction involved in the case before the court. Her common law disabilities had not been removed, except to the extent above, when the note and mortgage below were executed.
Now, it does not seem to me that the note and mortgage in question was either a “devise, bequest, or alienation of her separate estate” under the constitution ; nor was it a purchase of property by her in the sense of the act authorizing her to purchase any species of property. Nor was it a contract under the act and the decisions of this court with reference to her separate estate. I find it impossible, therefore, to concur in this opinion. The transaction below appears to me to be nothing more than a borrowing, in substance, of money by the husband writh his wife as security, or rather advances made to the husband for his own benefit, and upon the credit of the wife’s separate estate. And the effort here, in truth and in fact, is to make the wdfe’s separate estate liable for the debt of the husband, the very thing which the constitution sternly inhibits.
Judgment modified.